DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment of claim 1 in “Claims - 02/10/2022” is acknowledged. This office action considers claims 1-20 pending for prosecution.
 Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was based in a telephone interview with Mr. David J. Gervasi Reg. No. 74,372, on 02/24/2022, and was agreed upon. Applicant’s communication “2022-02-24 Response to NFOA - listing of the claims with proposed amendments”, received on 02/24/2022 by email, has been primarily used, with agreed modification, for the following Examiner Amendment
The whole claims 1 and 9, after this amendment, will read as follows
1.	(Examiner Amended) A thermal printing system for forming a plurality of electric circuits, comprising:
a thermal print head;
a sacrificial print medium positioned adjacent to the thermal print head;

the ribbon comprises a carrier (labelled white in 100 as upper layer; [0026]) and a metal layer (labelled black in 100 as lower layer)
the thermal print head is configured to print a first portion of the metal layer onto the sacrificial print medium;
the first portion of the metal layer is a negative image of at least one electric circuit and comprises a first pattern; [[and]]
subsequent to printing the first portion of the metal layer, a second portion of the metal layer remains on the carrier wherein the second portion of the metal layer comprises a second pattern that is a reverse image of the first pattern;
a circuit substrate positioned adjacent to the carrier and the second portion of the metal layer; [[and]]
a heating element for transferring the second portion of the metal layer from the carrier onto the circuit substrate; and
a third portion of the metal layer on the [[carrier]] circuit substrate, wherein the third portion of the metal layer comprises the second pattern that is the reverse image of the first pattern.
9.	(Examiner Amended) A thermal printing system, comprising:
a ribbon supply, a carrier take-up, and a ribbon positioned between the ribbon supply and the carrier take-up, wherein the ribbon comprises a carrier and a metal layer positioned on or over the carrier;

a circuit substrate supply, a circuit substrate take-up, and a circuit substrate positioned between the circuit substrate supply and the circuit substrate take-up;
a thermal print head positioned adjacent to the ribbon and configured to print a first portion of the metal layer onto the sacrificial print medium and to leave a second portion of the metal layer on or over the carrier;
a first portion of the metal layer on the sacrificial print medium and a second portion of the metal layer on or over the carrier, wherein the first portion of the metal layer comprises a first pattern and the second portion of the metal layer comprises a second pattern that is a reverse image of the first pattern; and
a third portion of the metal layer on the [[carrier]] circuit substrate, wherein the third portion of the metal layer comprises the second pattern that is the reverse image of the first pattern.
Reasons for Allowances 
Claims 1-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement 
Regarding independent claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a thermal printing system for forming a plurality of electric circuits comprising, inter alia, “a circuit substrate positioned adjacent to the carrier and the second portion of the metal layer; a heating element for transferring the second portion of the metal layer from the carrier onto the circuit substrate; and a third portion of the metal layer on the circuit substrate, wherein the third portion of the metal layer comprises the second pattern that is the reverse image of the first pattern”, as recited in claim 1.
The most relevant prior art of references (US 20190383649 A1, of record.  to Abdo; Mohannad et al., in Figure 3, paragraphs [0031+] and US 4531135 A1 of record to Toshima; Akira) disclose the limitations with the exception of the limitations described in the preceding paragraph.
Abdo; Mohanna et al. discloses, for claim 1, A thermal printing system for forming a plurality of electric circuits ([0026]), comprising (Fig 3; stages 300A-300D; [0047+]):
a thermal print head (305; Fig 3; [0047]); 
a sacrificial print medium (315) positioned adjacent to the thermal print head;
a ribbon (100) positioned between the thermal print head (305) and the sacrificial print medium (315), wherein:
labelled white in 100 as upper layer; [0026]) and a metal layer (labelled black in 100 as lower layer);
the thermal print head (305) is configured to print a first portion (310a, 310b @ Fig 300B) of the metal layer onto the sacrificial print medium;
the first portion (310a/312a) of the metal layer (negative image disclosed by Toshima; Akira in figs. 8-9C; C 4, L40 to C 5 L-14) of at least one electric circuit and comprises a first pattern; and
subsequent to printing the first portion of the metal layer, a second portion of the metal layer remains (black portion in ribbon 100 at Fig 300b) on the carrier wherein the second portion of the metal layer comprises a second pattern that is a reverse image of the first pattern;.
Another relevant prior art of references (US 5739189 A to Lorenz; Michael A. et al.,) in Figure 1-3, discloses the limitations with the exception of the limitations described in the preceding paragraphs.
A fourth relevant prior art of references (US 20130333094 A1 to ROGERS; John A et al., of record) disclose, some aspects of “a circuit substrate positioned adjacent to the carrier and the second portion of the metal layer; circuit substrate” as cited in figure (Fig 1; [0009],[0013], [0193]) transferring printing an interconnected device structure from a substrate on which it is fabricated to an another surface (a) Interconnected sensors on a temporary carrier formed on a silicon sacrificial medium (100) are lifted onto the carrier (140); (b) then pressed onto an substrate (170); (c) after 
Starting from the combination of (Abdo; Mohannad et al., or Toshima; Akira) and/or Lorenz Michael A. et al., as closest prior arts, there is no motivation for the person skilled in the art to modify their thermal printing system in the claimed way by ROGERS; John A et al.   
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claim 1, the claim is deemed patentable over the prior arts.
Claims 2-8 are allowed as those inherit the allowable subject matter from claims 1.
Regarding independent claim 9, these are allowed, because the indication of allowance in the “Non-Final Rejection - 02/01/2022”, and further because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the features of thermal printing system in their entirety (the individual limitations may be found, cited in claim 1 allowance analysis, above, just not in combination with proper motivation), as recited in Claim 9.
Claims 10-20 are allowed as those inherit the allowable subject matter from 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
February 24, 2022